DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.

Response to Arguments
Applicant’s arguments in view of the amendment filed 25 July 2022 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as indicated below.

Information Disclosure Statement
The information disclosure statement filed 15 July 2022 appears to be incorrectly filed in the current application (the IDS appears to be directed to US Application 16/974,306).  Since none of the references cited therein are related to the washing machine or mixing art, the references are deemed irrelevant to the current application and have been lined through.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0087203 to HWANG in view of US 2018/0134593 to REMER et al. (“REMER”).
Regarding claims 1, 5-7, and 9-11, HWANG (in Figs. 1-5 and associated text) discloses a microbubble generator (300), comprising:
an air dissolving tank (330/310), defining an air dissolving cavity (308) therein, and having an inlet (331) and an outlet (311) configured to allow water to flow in and out, the inlet being located above the outlet (see, e.g., Fig. 1);
a baffle plate (see curved plate structure of body 320), provided in the air dissolving tank, located between the inlet and the outlet in a horizontal direction, and provided with a gap and/or a through hole (321/322); and
a cavitator (400), provided outside the air dissolving tank and connected with the outlet (at inlet port 411), or provided at the outlet (see, e.g., Fig. 1);
wherein the inlet and the outlet are staggered in a horizontal direction (see Figs. 1 and 5 showing inlet 331 and outlet 311, which is connected to cavitator inlet port 411, clearly being staggered or offset in a horizontal direction);
wherein the baffle plate is configured to partially block the water flowing from the inlet towards the outlet and facilitate microbubble generation (note baffle plate 320 can be clearly seen to have a configuration capable of partially blocking or diverting water flow between the inlet and outlet, which reads on the structure as claimed),
wherein the air dissolving tank is provided with two air dissolving semi-casings (330 and 310) fastened with each other, the inlet is provided in one of the air dissolving semi-casings (330) and the outlet is provided in another one of the air dissolving semi-casings (310),
wherein the two air dissolving semi-casings are in contact fit with each other at a joint by means of a step surface (see, e.g., Figs. 1-2),
wherein an outer surface of the air dissolving tank is provided with reinforcing ribs arranged horizontally and vertically in a staggered manner (see outer surface of 310 in Fig. 5 showing such ribs),
wherein the microbubble generator is configured for a flow velocity of outflow water is less than a flow velocity of inflow water when the air is dissolved (note cavitator portion 420 has a much narrower diameter than inlet 331 which provides a configuration for an outflow less than an inflow), 
a laundry treating device (200/250), provided with the microbubble generator (300) according to claim 1 at a water inlet of the laundry treating device (note connection of microbubble generator 300 to laundry treating device inlet 200 in Fig. 3),
wherein the cavitator comprises:
a cavitation casing, provided therein with a water cavity having a cavitation inlet (411) and a cavitation outlet (412; also note flow path at left part of flow path 421 in Fig. 4) for water to flow in and out, the cavitation inlet being connected with the outlet of the air dissolving tank (see Fig. 1); and
a cavitation ball (430), movably provided in the water cavity and configured to partially block the cavitation outlet (at left portion of part 420 in Fig. 4, which effectively blocks outlet 412), to form a Venturi channel between the cavitation ball and an inner wall of the water cavity (as best understood, note flowpath between inner cavity wall and ball 430 effectively forming a venture-type flowpath; also note ball 430 functions as a check valve to prevent water flow from the outlet to inlet, but allows some flow from inlet to outlet).
HWANG discloses the claimed invention including an air dissolving tank, a baffle plate, and the inlet and outlet located at two farmost ends (top and bottom) of the air dissolving cavity.  HWANG does not expressly disclose the baffle shape as being a flat baffle plate or the arrangement of the inlet and outlet located at two farmost ends of the air dissolving cavity in the horizontal direction.  However, REMER teaches that it is known in the mixing art to provide a bubble generating device having an air dissolving tank (20) with a flat baffle plate (separation wall 25) for the purpose of air dissolution, as well as embodiments wherein an inlet and outlet are located at two farmost ends of the air dissolving cavity in the horizontal direction (see, e.g., Figs. 17 of REMER).  
Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the shape of the baffle of HWANG to a flat configuration such as that taught in REMER, since such difference would merely relate to a different shape of the baffle structure and produce the same and predictable results for air dissolution.  Absent secondary considerations, it would have been an obvious matter of design choice to modify the shape of the baffle structure of HWANG into any desired shape including a “flat” baffle plate such as that in REMER, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04 regarding Obviousness and Changes in Shape.  
Further regarding the location of the inlet and outlet in claim 1, both HWANG and REMER teach inlets above the outlets, and REMER teaches the location of an inlet/outlet at two farmost ends in the horizontal direction.  Thus, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to rearrange the location of the inlet/outlet of HWANG at horizontal opposite ends, such as that taught in REMER to achieve the same and predictable results of dissolving air in water, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claims 2-3, HWANG, supra, discloses the claimed invention including an inlet and side wall of an air dissolving cavity.  HWANG does not describe dimensions or distances between elements as recited in claim 2-3.  It would have been an obvious matter of design choice to modify the HWANG inlet and side wall configuration of the air dissolving cavity within the claimed spacing range, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 regarding Obviousness and Changes in Shape.
Similarly regarding claim 4, HWANG discloses the air dissolving cavity with rounded edges rather than a square configuration.  It would have been an obvious matter of design choice to modify the HWANG air dissolving cavity to any desired geometrical shape such as square, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 regarding Obviousness and Changes in Shape.
Similarly regarding claim 8, HWANG discloses the air dissolving tank having a water inlet but HWANG does not detail the water inlet pipe or its configuration.  While HWANG discloses the water outlet pipe as being disposed horizontally, HWANG does not disclose a configuration for the water inlet pipe.  It would have been an obvious matter of design choice to modify the HWANG inlet into a horizontal inlet, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 regarding Obviousness and Changes in Shape.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 6-15 of copending Application No. 16/970,954 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the broader instant claims fully encompass the copending claims butfor minor differences that do not patentably distinguish.  Applicant should either (1) amend the claims with corresponding arguments pointing out precisely how and why the instant claims patentably distinguish over the copending claims, or (2) file a terminal disclaimer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711